OPINION ON MOTION.

Per Curiam:

The plaintiffs recovered a judgment against the defendant for $1632. On appeal it was reversed by reason of rulings which affected the recovery of $1415, but not the remaining $217, which was based upon separate items. The appellees ask that the decision be made more definite in several respects. We are asked to order judgment for the $217. The decision was intended to have that effect, and to prevent any possible question it is now so interpreted. We are asked to divide the costs because of the affirmance of this part of the judgment. No substantial attack was made upon it. The controversy here was with regard to the judgment for $1415, and no division of costs appears to be called for. In other respects the opinion is regarded as sufficiently indicating the view of the court.